11-724-ag
         Ameen v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A099 759 515
                                                                               A099 759 516
                                                                               A099 759 517
                                                                               A099 759 518
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of December, two thousand eleven.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                    Circuit Judges.
11       ______________________________________
12
13       NOORUL AMEEN, NASIMA AMEEN, MOHAMMED
14       FAHAD, ERMA AMEEN,
15                Petitioner,
16                                                              11-724-ag
17                         v.                                   NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Mitchell C. Zwaik, Bohemia, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; David V. Bernal, Assistant
29                                     Director; Jesse M. Bless, Trial
 1                           Attorney, Office of Immigration
 2                           Litigation, Civil Division, United
 3                           States Department of Justice,
 4                           Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioners, Noorul Ameen (“Ameen”), Nasima Ameen,

11   Mohammed Fahad, and Erma Ameen, natives and citizens of

12   Pakistan, seek review of a January 25, 2011 decision of the

13   BIA affirming the September 10, 2008 decision of Immigration

14   Judge (“IJ”) Sandy K. Hom denying Ameen’s application for

15   asylum, withholding of removal, and relief under the

16   Convention Against Torture (“CAT”). In re Noorul Ameen, Nos.

17   A099 759 515/516/517/518 (B.I.A. Jan. 25, 2011), aff’g     Nos.

18   A099 759 515/516/517/518 (Immig. Ct. N.Y. City Sep. 10,

19   2008).   In seeking review, Ameen does not challenge the

20   agency’s denial of CAT relief or its findings that his

21   testimony concerning his arrest by the police was not

22   credible and that he did not establish a subjective fear of

23   persecution independent of past persecution.

24       We assume the parties’ familiarity with the underlying

25   facts and procedural history of the case.

26       Under the circumstances of this case, we have reviewed


                                   2
 1   the IJ’s decision as supplemented by the BIA.       See Yan Chen

 2   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

 3   applicable standards of review are well established.

 4   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

 5   F.3d 510, 513 (2d Cir. 2009).

 6       Ameen argues that the Muhajir Qaun Movement (“MQM”)

 7   beat him because of his political affiliations and that he

 8   therefore established past persecution based on a protected

 9   ground.     Ameen further argues that the agency’s decision was

10   flawed by errors in the IJ’s factual summary of his case.

11   His arguments are unavailing.       Ameen did not exhaust his

12   administrative remedies related to those alleged errors by

13   presenting them to the BIA.     See Foster v. INS, 376 F.3d 75,

14   78 (2d Cir. 2004).

15       Ameen further argues that the agency erred by failing

16   to consider whether the MQM had “mixed motives.”       We

17   disagree.     In evaluating his claim under the REAL ID Act’s

18   “one central reason” standard, see 8 U.S.C.

19   § 1158(b)(1)(B)(i), the agency considered whether Ameen’s

20   political affiliation was one of the motives behind the harm

21   he suffered, and therefore conducted an appropriate

22   analysis.     See Castro v. Holder, 597 F.3d 93, 104 (2d Cir.

23   2010).    The agency reasonably found, moreover, that Ameen

24   did not establish that his political affiliation was one

                                     3
 1   central reason for the harm he suffered at the hands of the

 2   MQM.    Regarding the MQM’s practice of extortion, the record

 3   does not compel the conclusion that Ameen was targeted

 4   because of his political views when he testified that the

 5   MQM are like “gangster[s]” who asked for “protection money”

 6   from “every store.”    Regarding the MQM’s attempts to recruit

 7   Ameen as an undercover police officer, Ameen did not offer

 8   any evidence to show either that the MQM attempted to

 9   recruit him because of his political opinion or that the

10   retaliation he suffered was motivated by anything except his

11   unwillingness to cooperate.     See INS v. Elias-Zacarias, 502

12   U.S. 478, 482-83 (1992).    Thus, substantial evidence

13   supports the agency’s conclusion that Ameen did not

14   establish that he suffered past persecution based on a

15   protected ground.     See Melgar de Torres v. Reno, 191 F.3d

16   307, 314 (2d Cir. 1999).

17          For the foregoing reasons, the petition for review is

18   DENIED.    As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.    Any pending request for

22   oral argument in this petition is DENIED in accordance with

23   Federal Rule of Appellate Procedure 34(a)(2), and Second

                                     4
1   Circuit Local Rule 34.1(b).

2                                 FOR THE COURT:
3                                 Catherine O’Hagan Wolfe, Clerk
4
5
6
7




                                   5